Citation Nr: 0026376	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-20 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service for a four-month 
period prior to December 1990, and from December 1990 to June 
1991.  He served in Southwest Asia from January 13, to May 
24, 1991, a period of 132 days.

The veteran appeals to the Board of Veterans' Appeals (Board) 
from a May 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania-which denied his claim for service connection 
for a respiratory disorder.  The RO's decision included 
consideration of whether he was entitled to service 
connection for this condition under the provisions of 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999) due to an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  The RO in Huntington, West Virginia, forwarded his 
appeal to the Board.

In a statement received in July 1995, the veteran informed 
the RO that he wanted a hearing before a Member of the Board.  
However, he withdrew his hearing request in February 1999.

The Board denied entitlement to service connection for a 
respiratory disorder due to an undiagnosed illness in its 
decision of October 1999.  However, the issue of entitlement 
to service connection for this disorder under the provisions 
of 38 U.S.C.A. § 1110 was remanded for further development.  
The claim has now returned for final appellate consideration.


FINDING OF FACT

The claim of entitlement to service connection for a 
respiratory disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a respiratory disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran has filed a claim of entitlement to service 
connection for a respiratory disorder.  He reported that he 
was still serving with the U. S. Army National Guard (NG).  

In a letter of April 1994, the RO sent the veteran a letter 
requesting that he submit medical evidence of his treatment 
for his claimed disorders.  He was informed that the service 
department had been unable to locate his treatment records.  
The veteran was warned that his failure to provide this 
evidence could have an adverse effect on his claims for 
service connection.

The RO received the veteran's available service medical 
records from his NG unit in late April 1994.  It was affirmed 
by the unit administrator that all medical records on file 
had been included in its submission.  A review of these 
records indicates that the veteran had been given a 
comprehensive physical examination in November 1987.  On 
examination, his lungs were found to be normal.  The veteran 
was given another physical examination in December 1990 in 
preparation for going on active duty.  He claimed to be in 
good health and made no complaints of any medical history.  
The actual examination report is not of record.  The 
veteran's outpatient records noted pertinent complaints of 
flu symptoms in early March 1991.  His symptoms included a 
red throat, non-productive cough, headache, and congested 
sinuses.  By mid-March 1991, he continued to complain of a 
head cold with stopped-up ears.  He was treated with Sudafed.

In May 1991, the veteran was given a separation examination, 
and provided a medical questionnaire in which he denied 
sustaining any injury or contracting any disease while 
serving in Southwest Asia.  He also denied symptoms of cough 
or sinus infection.  He did claim, however, to have been 
exposed to oil fires and fumes while serving in Kuwait.  The 
veteran reported no medical history of nose or throat 
trouble, asthma, shortness of breath, hay fever, 
tuberculosis, or chronic cough.  On examination, the 
appellant's nose, sinuses, throat, and lungs were normal.  No 
pertinent disorder was diagnosed.  In late May 1991, it was 
noted that the veteran's exposure to burning oil fumes in 
Kuwait was in the line of duty and could result in a 
temporary disability.

The veteran submitted a written statement in August 1994 that 
detailed his claimed disabilities.  These disabilities 
included a respiratory disorder.  A VA pulmonary examination 
of October 1994 noted complaints of shortness of breath, and 
a daily cough producing white septum.  Wheezing was denied.  
He claimed that these symptoms had started about one year 
after his return from the Gulf War.  The veteran acknowledged 
that he smoked about a half pack of cigarettes a day.  He 
alleged that he had been engulfed in smoke for about "180 
days" during the war.  The only pertinent abnormal finding 
on examination was a below normal arterial blood gas reading.  
Chest X-ray was normal.  The diagnosis was a pulmonary 
condition with arterial oxygen tension below normal level.  

Private medical records dated in March 1994 were received in 
November of the same year.  These records noted treatment of 
the veteran's testicular complaints.

The veteran was provided another VA pulmonary examination in 
March 1995.  His complaints included a cough producing brown 
sputum for the past year, wheezing with moderate exertion, 
and shortness of breath associated with awakening in the 
middle of the night.  Hemoptysis was denied.  He denied any 
prior medical history of respiratory problems.  The veteran 
claimed that while stationed in Kuwait he was less than two 
kilometers from burning oil wells.  He acknowledged a history 
of smoking one to one-half packs of cigarettes a day, but 
reported he had quit smoking the month before the 
examination.  No abnormalities were noted on examination.  
The impression was wheezing and shortness of breath, by 
history, suggestive of reversible obstructive airway disease.  
It was noted by the examiner that the veteran's arterial 
oxygenation inhalation on pulmonary function study in 
December 1993 was low, and the veteran would be followed in 
the future to see if other studies were necessary.  It was 
opined by the examiner that the veteran's respiratory 
symptoms were ongoing and his problem, although not 
identified, remained active.  The examiner noted that the 
veteran may require testing in the future to document or 
exclude airway hyperactivity.

In a notice of disagreement (NOD) filed in June 1995, the 
veteran claimed that his current pulmonary symptoms were 
caused by the blowing sand and oil smoke he encountered in 
Southwest Asia while serving with the military.

A substantive appeal (VA Form 9) was received from the 
veteran in July 1995.  He asserted that he did not believe 
that he had ever denied specific problems associated with 
smoke and sand storms during the Gulf War.  He claimed that 
during his military service in Southwest Asia he was exposed 
to intense smoke and sand storms.  The veteran alleged that 
both he and the fellow servicemembers around him spent a lot 
of time coughing.  He denied respiratory symptoms prior to 
his Gulf War service.  

The RO sent a letter to the veteran in April 1996.  He was 
informed of the medical and lay evidence that could be used 
to substantiate his claim.  The RO further informed him that 
his failure to submit this type of evidence could have an 
adverse effect on his claims for service connection.

In a written statement of June 1996, the veteran claimed that 
he started having breathing problems within nine months to 
one year after his separation from active service.  The 
following month, the veteran submitted lay statements from 
his spouse and a friend that discussed other disorders.

The veteran's VA outpatient records were associated with his 
claims file in October 1996.  A medical history was taken 
from the veteran in connection with the Gulf War Registry in 
December 1993.  His current complaints included a daily cough 
that produced white and sometimes brown septum.  This 
coughing was usually preceded by shortness of breath.  He 
claimed that his cough had started on his return from the 
Gulf War.  The veteran acknowledged that he smoked one pack 
of cigarettes a day.  On examination, his nose, throat, and 
lungs were normal.  A chest X-ray found no abnormality and a 
pulmonary function test was within normal limits.  

A chest X-ray of October 1994 found no active disease.  A 
pulmonary function test of the same month noted that arterial 
oxygen tension was below normal.  A diffusing capacity study 
was recommended.  An outpatient record of January 1995 noted 
the veteran's complaints of a dry cough, fever, loss of 
voice, and sinus congestion.  The impression was early 
sinusitis, laryngitis, and bronchitis.  A follow up 
examination of February 1995 noted that the veteran's voice 
had returned, but was hoarse.  He complained of continued 
coughing with some yellow/brown septum and sinus congestion.  
The veteran acknowledged smoking about one pack of cigarettes 
a day.  The assessment was persistent bronchitis and upper 
respiratory infection.

The veteran was given a VA pulmonary consultation in March 
1995.  He reported a history of shortness of breath and 
dyspnea on exertion that started within six months of his 
return from the Gulf War.  The veteran acknowledged that he 
had not reported any respiratory symptoms while on active 
service.  He currently complained of chest constriction with 
a cough that produced brownish septum.  These symptoms were 
reported to occur on rest and exertion and were stable.  He 
denied any previous history of a pulmonary disorder.  
Findings on examination were all reported to be negative and 
all tests conducted were reported to be within normal limits.  
The assessment was dyspnea on exertion of unclear etiology.  
It was noted by the examiner that a diffusion abnormality 
needed to be ruled out and further testing was planned.

In September 1996, a VA outpatient record noted the veteran's 
complaints to include shortness of breath, and intermittent 
wheezing.  The veteran noted that he smoked one pack of 
cigarettes a day.  No respiratory disorder was diagnosed.  An 
outpatient record of October 1996 reported the veteran's 
complaints of a cold, feeling tired, at times was short of 
breath, and an occasional cough with yellow septum.  He 
denied any childhood asthma, but acknowledged that he had 
experienced a head cold for the past one and a half weeks.  
The assessment was hyperactive airway disease.  A chest X-ray 
of October 1996 found no active disease.  A VA pulmonary 
consultation was provided the veteran in November 1996.  It 
was noted he had a 20 year history of smoking one pack of 
cigarettes a day.  He complained of episodes of bronchiospasm 
during weather changes and with humidity.  The veteran 
acknowledged that broncho-inhalators helped.  It was reported 
by the examiner that the veteran's pulmonary function tests 
"from discharge" were evaluated and a bronchospasm 
component was present.  His blood gases were found to be 
"OK."  The veteran was advised to quit smoking.  

A follow-up examination of January 1997 noted the veteran's 
assertion that he was doing well with his respiratory 
medication and had less fatigue.  He complained of occasional 
gas and a pressure feeling in his chest that decreased with 
rest and was not associated with exertion.  These symptoms 
had been occurring less than one year and were worse with 
spicy foods.  The assessment was reactive airway disease and 
the examiner noted to rule out gastroesophageal reflux 
disease.  

An outpatient record of February 1997 noted the veteran's 
comment that the use of an inhaler had helped relieve his 
bronchospasm.  The examiner reported that the veteran had 
been using nicotine patches, but had started to smoke again.  
The assessment was hyperreactive airway disease.  In April 
1997, a VA outpatient record noted that the veteran denied 
having a cough for more than three weeks.  He did complain of 
fatigue.  It was reported that the veteran continued to 
smoke.  He acknowledged that his wheezing had decreased and 
his breathing had gotten better since he had started to use 
inhalers and increased his exercise.  The assessment 
hyperactive airway disease.  By May 1997, the veteran had 
decreased his smoking to half a pack of cigarettes a day and 
continued the use of an inhaler with resulting better 
breathing.  The assessment was hyperactive airway disease.

Another VA physical examination was provided to the veteran 
in August 1997.  He reported a history of exposure to oil 
fire smoke while serving in the Gulf War and, in addition, 
that he had been exposed to tear gas used to control Iraqi 
prisoners while working as a guard.  His complaints included 
shortness of breath, coughing, and tiredness.  The veteran 
stated that he could climb five flights of stairs without 
problems, and walk one to two miles, three or four times a 
week.  He reported a history of smoking up to two packs of 
cigarettes a day, but now this was reduced to half a pack.  
On examination, the veteran was not cyanotic, and he had no 
shortness of breath while talking.  There were no pulmonary 
abnormalities found.  His chest X-ray was found to be within 
normal limits, and pulmonary function testing was normal.  
The only abnormality found was below normal arterial blood 
gases.  The diagnoses included subjective complaint of 
respiratory problem to include shortness of breath with no 
evidence of restrictive or obstructive pulmonary disease.

A VA neurological examination was also provided to the 
veteran in August 1997.  He complained, in pertinent part, of 
breathing difficulty.  The veteran asserted that these 
problems had started in 1994, and that they consisted of 
dyspnea associated with increased humidity and, on occasion, 
with increased activity.  The veteran reported that people 
had heard him snore during his service in the Gulf War and 
his spouse complained he had snored for the past few months.  
However, she had denied any noticeable pause in his 
breathing.  The diagnoses included excessive daytime 
sleepiness secondary to disturbed sleep.

In September 1997, the veteran requested that the Board 
obtain an independent medical opinion regarding his claim for 
service connection for a respiratory disability.  Another 
written statement was received from the veteran in October 
1997.  He claimed that his VA physician had recently 
diagnosed his respiratory complaints as "inactive airway 
asma (sic)."  The veteran further alleged that this 
physician had told him that there was no doubt that this 
disorder was caused by his experiences in the Gulf War.  In a 
report of contact of the same month, he asserted that the 
above opinion had been made in a outpatient visit of August 
1997.

The Board remanded this claim in October 1999, in pertinent 
part, to obtain the alleged nexus opinion of August 1997.  In 
a letter of October 1999, the RO requested that the veteran 
provide detailed information and signed release forms for his 
medical treatment since July 1997.  Additional VA medical 
records were associated with the claims file in October 1999 
and January 2000.  These records included duplicate copies of 
his August 1997 VA examinations and outpatient treatment of 
his carpal tunnel syndrome.  In addition, the veteran was 
seen for his respiratory complaints in August and December 
1997.  These records noted that the veteran continued to 
smoke half a pack of cigarettes a day and was attempting to 
quit.  The assessments were reactive airway disease in August 
1997 and hyperactive airway disease in December 1997, but no 
opinion on the etiology of these diseases was noted.  

Private outpatient records were received in January 2000.  
The veteran complained of having a cold in March 1993.  On 
examination, his nose and throat were within normal limits 
and his lungs were clear.  Similar findings were made on 
outpatient examination in February 1994.  In March 1998, the 
veteran complained of having a cold and a history of asthma.  
A January 1999 medical record noted a one week history of 
nasal congestion and cough.  It was noted that the veteran 
continued to smoke cigarettes.  The assessment was upper 
respiratory infection, sinusitis, and bronchitis.  In March 
1999, the veteran reported a five to six day history of sinus 
congestion, hoarseness, and cough.  The assessment was upper 
respiratory infection.  He reported a seven week history of a 
head cold on an outpatient record of June 1999.  It was noted 
that the veteran had been diagnosed with asthma in 1997.  The 
assessment was sinusitis.  A July 1999 outpatient record 
reported a two day history of head and chest congestion.  The 
assessment was again upper respiratory infection.  In August 
1999, the veteran complained of catching colds all the time.  
He also noted a history of reactive airway disease.  A 
November 1999 outpatient record noted the veteran's complaint 
of having a cold for the past three days.  The diagnosis was 
upper respiratory infection.

II.  Analysis

Initially, the Board notes that portions of the veteran's 
service medical records are missing, including his entrance 
examination in December 1990.  He has reported that he still 
is assigned to a NG unit and the RO directly contacted this 
unit and, reportedly, received "all available" service 
medical records.  However, the U. S. Court of Appeals for the 
Federal Circuit (hereafter "Circuit Court") recently held 
in Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999), that when 
service medical records are missing and the VA has made only 
a single request for these records it has committed 
procedural error.  The conclusion of the Circuit Court was 
based on the fact that in the above case the appellate had 
specifically identified the missing service medical records 
as pertinent to his claims.  

In the current case, however, the veteran has made no 
contentions that there are missing service medical records 
that are pertinent to his claims.  The record indicates that 
the RO has made the appropriate attempts to retrieve the 
veteran's service medical records, to include notification to 
the veteran that portions of his service records are missing.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Since he does 
not allege that he was treated for his claimed disabilities 
during any period of military service, the Board finds that 
any missing service medical records are not dispositive of 
his claims.

In addition, the Board finds that the RO has fully complied 
with its remand instructions of October 1999.  While the 
remand instructions indicated that a VA examination might be 
appropriate, this was conditional on the RO's determination 
that such an examination was warranted.  As determined below, 
the Board is in agreement with the RO's determination not to 
provide the veteran with further examination in regards to 
the matter on appeal.  In addition, the veteran was notified 
in the supplemental statement of the cases (SSOC) of January 
and May 2000 that the alleged nexus opinion in a medical 
record dated in August 1997 had not been located after 
repeated attempts to obtain this evidence.  Indeed, the 
August 1997 report from B. Frazier, who is not a physician, 
but rather a physician's assistant, includes no opinion as to 
the etiology of any respiratory disorder.  Thus, there has 
been no violation of the veteran's due process rights 
regarding the Board's remand instructions of October 1999.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Where a veteran served ninety days or more, and 
bronchiectasis becomes manifest to a degree of ten percent 
within one year of termination of such service, or 
tuberculosis within three years of termination, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The legal question to be answered initially, however, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  38 U.S.C.A. § 
5107(a).  Three discrete types of evidence must be present in 
order for a veteran's claim for benefits to be well grounded:  
(1) There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) there must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has claimed that his current respiratory symptoms 
began within one year of his separation from the military.  
There is no diagnosis of bronchiectasis or tuberculosis in 
the available medical records, nor has the veteran claimed 
that he currently has either of these disorders.  Thus, the 
presumptions of 38 C.F.R. §§ 3.307 and 3.309 are not for 
consideration in the current claim.

In the alternative, the veteran contends that his respiratory 
symptoms began or were caused by his military service during 
the Gulf War.  While the appellant is competent to provide 
evidence on injury and symptoms, he is not competent to 
provide a diagnosis or etiology.  See Zang v. Brown, 8 Vet. 
App. 246 (1995).  Only a qualified medical professional can 
provide evidence on the diagnosis or etiology of the 
veteran's respiratory complaints.  

A review of his service medical records does indicate that he 
suffered with flu like symptoms in March 1991.  However, by 
the time of his separation examination of May 1991, the 
veteran specifically denied having such symptoms and his 
physical examination reported normal findings.  The first 
post-service medical evidence of respiratory complaints was 
on a private outpatient record of March 1993.  That 
examination, however, failed to reveal any abnormal findings 
and no examiner found that any diagnosed respiratory disorder 
was related to service.  A VA examination in December 1993 
also recorded the veteran's respiratory complaints, but 
examination, chest X-ray, and pulmonary function test were 
all negative or found to be normal.  The first diagnosed 
respiratory disorder was on examination in October 1994, and 
since then, the veteran has received a number of different 
diagnoses for his respiratory complaints.  However, no 
healthcare provider has linked any of these disorders to his 
military service.

Under these circumstances, the Board concludes that the 
veteran has not met his initial burden of submitting evidence 
of a nexus between his military service and a current 
respiratory disorder as required by 38 U.S.C.A. § 5107.  
Thus, he has failed to submit a well-grounded claim.  In the 
absence of a well-grounded claim, there is no duty to assist 
the veteran further in the development of the claim, to 
include the retention of an independent medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate the merits of the evidence.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  Therefore, service connection for a 
respiratory disability is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a respiratory disorder under the 
provisions of 38 U.S.C.A. § 1110 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 6 -


- 13 -


